Citation Nr: 0822965	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  06-30 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for glaucoma.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty in 
the Marine Corps from August 1972 to August 1974 and from 
November 1990 to May 1991, to include service in Southwest 
Asia in support of Desert Storm/Desert Shield.  Additionally, 
he served in the Marine Corps Reserve between 1974 and 1990 
and from 1991 to 2000.  

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

In March 2008, the veteran appeared in Washington, D.C., and 
testified at a personal hearing before the undersigned Acting 
Veterans Law Judge, who has been designated to make the final 
disposition of this proceeding for VA.  A transcript of the 
hearing is associated with the claims folder.

The claims of service connection for hypertension and 
tinnitus are REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


FINDING OF FACT

Glaucoma was first shown years after discharge from active 
service and is not shown by the medical evidence to be 
related to any disease or injury of service origin.  




CONCLUSION OF LAW

Glaucoma was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.  

A.  Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in November 2004.  The notice included the type of evidence 
needed to substantiate the claim of service connection, 
namely, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service.  The veteran 
was also informed that VA would obtain service records, VA 
records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain the records on his behalf.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and of Dingess v. Nicholson, 19 Vet. App. 473 
(notice of the elements of the claim, except for the degree 
of disability assignable and the effective date of the 
claim).

To the extent that the VCAA notice about the provisions for 
the effective date of the claim and for the degree of 
disability assignable was provided in March 2006, which is 
after the initial adjudication of the claim in September 
2005, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  
In any case, as the claim of service connection is denied, no 
effective date or disability rating can be assigned as a 
matter of law, so there can be no possibility of any 
prejudice to the veteran with respect to the limited timing 
defect in the VCAA notice.  Sanders v. Nicholson, 487 F.3d 
881 (Fed.Cir. 2007).

B.  Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded the 
opportunity to testify at a personal hearing before the 
undersigned in March 2008.  The RO has obtained the service 
medical records and certain private medical records such as 
those from C.V.P., M.D.  Records of treatment from Telahun, 
Shrader and Raglund, M.D., were also received.  The veteran 
has not identified any additionally available evidence, such 
as VA or private medical records, for the RO to obtain on his 
behalf.  In that regard, it is noted that in his testimony 
the veteran indicated that he did not go to the VA for 
treatment after he was discharged from service (see Hearing 
Transcript, pp. 25-26), and that he was not able to obtain 
the records of treatment from the doctor who initially 
diagnosed and treated him for glaucoma in 1993 (see Hearing 
Transcript, p. 27).  

VA has not conducted medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the 
claim of service connection and further development in this 
respect is not required because there is no record of 
glaucoma, or complaints relative thereto, during service.  
Further, there is no competent evidence of persistent or 
recurrent symptoms relative to glaucoma from the time of 
service until years later.  In short, the evidence does not 
indicate that the disability at issue may be associated with 
service.  Under these circumstances, a medical examination or 
medical opinion is not required for the claim under 38 C.F.R. 
§ 3.159(c)(4).

As the veteran has not identified any additionally available 
evidence for consideration, and as no additional evidence 
remains to be obtained, no further assistance to the veteran 
is required to comply with the duty-to-assist provisions of 
the VCAA.  

II.  Merits of the Claim

A.  Legal Criteria

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection also may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or for 
injury incurred or aggravated while performing inactive duty 
training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131.  In this case, the veteran seeks service connection for 
an eye disease, so that his periods of INACDUTRA are not 
relevant.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

B.  Analysis

The service medical records do not show any complaint or 
diagnosis of glaucoma.  At the time of an annual Reserve 
service physical examination in August 1993, it was noted 
that the veteran was on medication (Neptazane) for glaucoma.  
Private treatment records in the file reflect that the 
veteran's glaucoma has been ongoing from October 1995.  The 
veteran testified that he was initially diagnosed with and 
treated for glaucoma in 1993 by a private provider whose 
records are not available.  

In short, there is no indication in the record that the 
veteran's glaucoma began during active service or while 
performing ACDUTRA.  Further, there is no competent medical 
evidence linking the veteran's currently demonstrated 
glaucoma to a period of his active service, including any 
decreased visual acuity during service.  Absent evidence of 
an in-service showing of glaucoma and/or competent medical 
evidence relating the veteran's current glaucoma to active 
service on any basis, service connection is not warranted.  

The veteran has asserted that his glaucoma should be service 
connected because the pressure in his eyes was "kind of real 
high" in 1993 and that the private provider who initially 
diagnosed this condition prescribed eye drops and medication.  
See Hearing Transcript, pp. 26-27.  Although the veteran is 
competent to describe eye symptoms such as blurriness, eye 
pain, and decreased visual acuity, glaucoma is not a 
condition under case law that has been found to be capable of 
lay observation, and the determination as to the presence of 
the disability therefore is medical in nature, that is, not 
capable of lay observation.  See Savage v. Gober, 10 Vet. 
App. 488, 498 (1997) (On the question of whether the veteran 
has a chronic condition since service, the evidence must be 
medical unless it relates to a condition as to which, under 
case law, lay observation is competent); Barr v. Nicholson, 
21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where 
the determination is not medical in nature and is capable of 
lay observation). 

Where, as here, there is a question of a medical diagnosis, 
not capable of lay observation, competent medical evidence is 
required to substantiate the claim.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis or opinion.  38 C.F.R. § 3.159.  As a lay person, 
the veteran is not qualified through education, training, and 
expertise to offer a medical diagnosis or an opinion on 
medical causation.  

For these reasons, the Board rejects the veteran's statements 
as competent evidence to substantiate that his glaucoma had 
its onset during service.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

As the Board may consider only independent medical evidence 
to support its finding on questions of a medical diagnosis or 
medical causation, not capable of lay observation, and as 
there is no favorable medical evidence to support the claim 
of service connection for glaucoma, as articulated above, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).


ORDER

Service connection for glaucoma is denied.  


REMAND

Additional development is warranted with respect to the 
claims of service connection for hypertension and tinnitus.  

Regarding the hypertension claim, service treatment records 
from the veteran's first period of active duty contain an 
elevated blood pressure reading.  Specifically, a July 1972 
enlistment physical examination shows a blood pressure 
reading of 126/88.  Service records from the veteran's period 
of Reserve service also contain elevated blood pressure 
readings.  Specifically, there were blood pressure readings 
of 120/100 on an August 1975 physical examination report and 
of 154/110 on a December 1975 treatment record.  Further, a 
July 1976 treatment record shows a blood pressure reading of 
160/108 with the following notation: "This is the 3rd 
elevated blood pressure since September 1975."  An August 
1993 annual physical examination shows blood pressure 
readings of 180/100 and 190/100 with the following notation: 
"Hypertension new onset with no previous history."  Private 
medical records beginning in 1998 reflect a diagnosis of 
hypertension.  Specifically, a May 1998 treatment record from 
C.V.P., M.D., indicates that the veteran had hypertension.  
The veteran testified that Dr. C.V.P. first diagnosed 
hypertension sometime in 1992 after his return from the 
Persian Gulf.  The medical records that were obtained from 
Dr. C.V.P. in the claims file only cover the period of May 
1998 to July 2004.  The RO should obtain the veteran's 
complete medical records and afford the veteran a VA 
examination to ascertain the etiology of the hypertension.  

Regarding the tinnitus claim, the veteran testified that he 
had exposure to loud noises as a motor technician in Okinawa 
and in the Persian Gulf, that he first noticed the tinnitus 
in 1991 after returning from the Persian Gulf, and that 
tinnitus gradually worsened over time.  He also testified 
that the VA Medical Center in Washington, D.C., conducted a 
Persian Gulf War Registry examination in 1991 and a hearing 
examination in 2005 or 2006.  Service treatment records in 
the file are negative as to complaints of, diagnosis of, or 
treatment for tinnitus.  Subsequent to service, the veteran 
worked for the University of the District of Columbia as a 
police officer for approximately thirty years but reportedly 
used hearing protection.  Private medical records show 
complaints of a buzzing in the ear beginning in April 1998 
and a diagnosis of tinnitus in August 1998; these records do 
not contain a discussion of the etiology of the tinnitus.  
The RO should obtain the veteran's complete medical records 
and afford the veteran a VA examination to ascertain the 
etiology of the tinnitus.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file VA medical records for the 
veteran from the VA Medical Center in 
Washington, D.C., dated from May 1991 
to the present, to include records 
pertaining to the Persian Gulf War 
Registry examination.  

2.  Request a signed release from the 
veteran, and then take the necessary 
steps, to obtain for association with the 
claims file any records of treatment that 
the veteran received from C.V.P., M.D., 
for the period from January 1992 to May 
1998.  All attempts to procure records 
should be documented in the file.  If 
these records cannot be obtained, a 
notation to that effect should be 
inserted in the file.  All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.

3.  Thereafter, schedule the veteran for 
an appropriate VA examination to 
determine the approximate onset dates of 
his hypertension and tinnitus.  The 
claims folder and a copy of this remand 
should be made available to the 
clinicians for review.  

Following a review of the relevant 
service and post-service treatment 
records in the claims file, the clinical 
evaluation, and any tests that are deemed 
necessary, the examiners should provide 
an opinion on the following:

Is it at least as likely as not (50 
percent or greater degree of probability) 
that the veteran's currently demonstrated 
hypertension began during service, is 
causally linked to any finding recorded 
during service to include elevated blood 
pressure readings, or manifested during 
the first year following discharge from 
service in August 1974 and May 1991?

Is it at least as likely as not (50 
percent or greater degree of probability) 
that the veteran's currently demonstrated 
tinnitus began during service or is 
causally linked to any incident of active 
service, to include acoustic trauma?

The examiners are requested to provide a 
rationale for any opinion provided.  The 
examiners are advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

4.  After the above development is 
completed, adjudicate the claims.  If the 
benefits are denied, furnish the veteran 
a supplemental statement of the case and 
return the case to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Debbie A. Riffe
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


